UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Bo en x
JAHSHAF STEWART,

Plaintiff, 19cv4617 (DLC)

“Vv : ORDER

LURLINE BAY, LLC (d/b/a HARBOUR
OUTDOOR), and EXCEL HR SERVICES, LLC,

Defendants. :
Oe x

 

 

 

 

 

DENISE COTE, District Judge:
On October 25, 2019, defendant Excel HR Services, LLC
(“Excel”) filed a motion to dismiss Count Ten of the complaint
pursuant to Rule 12(b) (6), Fed. R. Civ. P. On November 14, the
plaintiff filed a first amended complaint. Accordingly, it is

hereby

ORDERED that the Excel’s October 25 motion shall be

terminated as moot.

SO ORDERED:

Dated: New York, New York
November 15, 2019

son LX,
Dente COTE

United States District Judge
